           Case 1:19-cv-00599-AWI-GSA Document 12 Filed 09/21/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT
 9                              EASTERN DISTRICT OF CALIFORNIA
10

11   JAMES L. BROOKS,                                1:19-cv-00599-AWI-GSA-PC
12                Plaintiff,                         FINDINGS AND RECOMMENDATIONS
                                                     TO DISMISS CASE, WITH PREJUDICE,
13         vs.                                       FOR FAILURE TO STATE A CLAIM
                                                     (ECF No. 11.)
14   KELLY SANTORO, et al.,
                                                     OBJECTIONS, IF ANY, DUE IN
15                Defendants.                        FOURTEEN (14) DAYS
16

17

18

19          On July 30, 2020, the Court dismissed Plaintiff’s Complaint for failure to state a claim,
20   with leave to file a First Amended Complaint within thirty days. (ECF No. 11.) The thirty-day
21   time period has now expired, and Plaintiff has not filed a First Amended Complaint or otherwise
22   responded to the Court’s order. As a result, there is no pleading on file which sets forth any
23   claims upon which relief may be granted.
24          Accordingly, IT IS HEREBY RECOMMENDED that:
25          1.     Pursuant to 28 U.S.C. § 1915A and 28 U.S.C. § 1915(e), this case be
26                 DISMISSED, with prejudice, based on Plaintiff’s failure to state a claim upon
27                 which relief may be granted under § 1983; and
28          2.     The Clerk be directed to CLOSE this case.
            Case 1:19-cv-00599-AWI-GSA Document 12 Filed 09/21/20 Page 2 of 2



 1          These findings and recommendations are submitted to the United States District Judge
 2   assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l). Within fourteen
 3   (14) days from the date of service of these findings and recommendations, Plaintiff may file
 4   written objections with the court.    Such a document should be captioned “Objections to
 5   Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that failure to file
 6   objections within the specified time may result in the waiver of rights on appeal. Wilkerson v.
 7   Wheeler, 772 F.3d 834, 838-39 (9th Cir. 2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394
 8   (9th Cir. 1991)).
 9
     IT IS SO ORDERED.
10

11      Dated:     September 21, 2020                             /s/ Gary S. Austin
                                                     UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
